Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 10/21/20. Claims 1, 3-12, and 21-28 are pending. Claims 1, 3, 4, 6, 11, and 24 have been amended. 

Response to Arguments
The claim rejections under 35 U.S.C. 112 have been withdrawn in response to Applicants’ amendments.
The claim rejections under 35 U.S.C. 102(b) and 35 U.S.C. 103(a), have been withdrawn in response to Applicants' amendments. 
Applicants’ arguments are considered moot in light of the withdrawal of claim objections and rejections as stated above.

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7-8, 10, and 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOO et al. (US 2012/0324654) in view of KAUFMANN et al. (DE 19857903, cited by Applicants).

Re Claim 1, KOO et al. does not appear to teach or make obvious the power supply configured to control the motor as claimed. However, it is well known in the art to control a washing machine as claimed. For example, KAUFMANN et al. teaches to operate the motor at a second speed (denoted by W1) and to accelerated to a third speed (W2) and to decelerate to the second speed (W1) again.
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the washing method as taught by KOO et al. which utilizes a motor, power supply and controller, and to accelerate and decelerate through the claimed patterns as KAUFMANN et al. teaches, which is used in determining a laundry volume load.
It is considered expected and obvious to store data and analyze it as KAUFMANN already teaches to take the integral of the values and sum, to determine the volume of laundry. See Abstract.
Re Claim 3, the power supply appears to maintain the rotation speed, noting that a particular number of times may be 0 or 1.
Re Claims 4-5, both KOO et al. and KAUFFMAN et al. already teach/suggest to perform calculations based on the measured current to determine a laundry load.
Re Claims 7-8, it is intended use that the laundry starts to cling to a wall or tumbles. 
Re Claim 10, the controller as taught already calculates the amount of laundry based on these factors. See KAUFMANN et al.
Claims 21-27 are directed to intended uses of a controller (and motor), which the controller (and motor) of KOO et al. in view of KAUFFMAN et al. appears to be capable of performing as the structure claimed is. It is noted that KOO et al. and KAUFFMAN et al. already teaches/suggests to perform calculations based on the measured current to determine a laundry load.

Allowable Subject Matter
Claims 6, 9, 11-12, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711